PER CURIAM.
Granted. Multiple convictions obtained on the same day for offenses arising out of one criminal episode should be considered as one conviction for applying the habitual offender law in sentencing. State ex rel. Porter v. Butler, 573 So.2d 1106 (La.1991). The Porter decision (rendered after the sentencing in the present case) requires us to set aside relator’s adjudication and sentence as a habitual offender on both counts of armed robbery which have not been shown to arise out of separate criminal episodes.
Accordingly, relator’s habitual offender adjudications and sentences on the two counts of armed robbery are set aside, and the case is remanded to the district court for resentencing on both convictions, with the adjudication and sentence as a habitual offender to be limited to one of the two convictions.